DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
 
Summary
Receipt of Applicant’s remarks and amended claims filed on March 31, 2021 is acknowledged. Claims 1-10 are pending in this application. Claim 1 has been amended. All claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 102
The rejection of claims 1-3 and 5-8 under 35 U.S.C. 102(a)(1) as being anticipated by Alimonti et al. (EP 2 762 131) has been withdrawn in view of Applicant’s amendment to the claims to recite a “Method of re-epithelizing and cicatrizing tissue lesions…”, as noted by Applicant is the remarks filed on March 31, 2021, Alimonti describes that 
But anti-acne creams have anti-acne properties as such, irrespective of the addition of a Salvia haenkei extract with anti-aging properties.
Claim Rejections - 35 USC § 103
The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Alimonti et al. (EP 2 762 131) in view of Stoughton (US 3,969,516) has been withdranw in view of Applicant’s amendment to the claims to recite a “Method of re-epithelizing and cicatrizing tissue lesions…”, as noted by Applicant is the remarks filed on March 31, 2021, Alimonti describes that Salvia haenkei extract is taught to have anti-aging properties only. Thus, as an anti-aging ingredient, it can be added to any the products listed in paragraph [0032], i.e., oils, fats, waxes, etc.
But anti-acne creams have anti-acne properties as such, irrespective of the addition of a Salvia haenkei extract with anti-aging properties.

Maintained and New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/955,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a species of the copending claims. The instant claims are limited to a method of treating skin lesions, whereas the copending claims recite the broader dermatological diseases, which would encompass the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant has requested the rejection be held in abeyance. The rejection is, therefore, maintained for the reasons of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELISSA S MERCIER/Primary Examiner, Art Unit 1615